Title: Meeting Minutes of University of Virginia Board of Visitors, 1 Apr. 1821, 1 April 1821
From: Jefferson, Thomas
To: 


            
            
          1820. Apr. 1. A special meeting of the Visitors of the University having been called in the month of February to be held on this day Apr. 1. signed by Th: Jefferson, James Madison, Chapman Johnson, Joseph C. Cabell, James Breckenridge & Robert Taylor, and duly notified to John H. Cocke to whom no opportunity had occurred of presenting it for his signature, the sd Th: Jefferson and James Madison attended accordingly, but not constituting a Quorom, no proceedings took place.Th: Jefferson
                        Rector